65 F.3d 172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Michael CHAMBLISS, Appellant,v.UNITED STATES of America, Appellee.
No. 94-3926.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 10, 1995.Filed:  Aug. 21, 1995.

Before FAGG, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Michael Chambliss filed this 28 U.S.C. Sec. 2255 motion alleging he received ineffective assistance of counsel prior to pleading guilty to conspiring to distribute various controlled substances.  Specifically, Chambliss asserted that the lawyer representing him at the time he entered the plea failed to inform him about a potentially exculpatory "case synopsis" prepared by a state undercover agent, and failed to advise him what sentence to expect under the Sentencing Guidelines.  The district court1 denied relief, and Chambliss appeals.  We affirm.


2
Chambliss's ineffective-assistance claim fails because, even assuming his original counsel performed deficiently, no prejudice resulted.  See Thomas v. United States, 27 F.3d 321, 325 (8th Cir.1994) (defining deficient performance and prejudice elements of ineffective-assistance claim).  The case synopsis was not exculpatory, so we reject the assertion that, had Chambliss known of it, he "would not have pleaded guilty and would have insisted on going to trial."  Id. at 325.  Any confusion Chambliss had about the possible sentence he faced was cured by the district court before it accepted the guilty plea:  the court informed Chambliss, and he acknowledged, that he faced a minimum ten-year and maximum life sentence;  that the Sentencing Guidelines would control his sentence;  that the Guideline range could not be determined until the presentence report was prepared;  and that if the sentence was more severe than expected, he would still be bound by his guilty plea.  See id. at 326.


3
Accordingly, we affirm.



1
 The Honorable Elsijane Trimble Roy, Senior United States District Judge for the Eastern District of Arkansas, adopting the findings and recommendations of the Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas